Citation Nr: 0904277	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for coronary 
arteriosclerosis, status post myocardial infarction to 
include secondary to Agent Orange exposure or service 
connected diabetes mellitus type II. 

2.  Entitlement to service connection for hypertension to 
include AS secondary to Agent Orange exposure or service 
connected diabetes mellitus type II. 

3.  Entitlement to an initial disability rating in excess of 
20 percent for the service-connected diabetes mellitus type 
II.  

4.  Entitlement to an initial disability rating in excess of 
50 percent for the service-connected posttraumatic stress 
disorder (PTSD).  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in November 2008.  

The veteran was granted service connection for PTSD in a 
March 2006 rating action.  He noted disagreement with the 
assigned evaluation in April 2006.  The rating was increased 
to 50 percent in August 2007.  A statement of the case (SOC) 
was issued August 30, 2007.  In a statement received 
September 21, 2007, the veteran stated, "[t]his is a notice 
of disagreement and appeal of your award of 50 percent for 
PTSD..."  See, 38 C.F.R. § 20.202.  

Although the RO notified the veteran in a November 2007 
letter that he did not provide a timely appeal; the Board 
disagrees and construes the September 2007 statement as a 
timely appeal.  Therefore, this issue is before the Board.  
See, 38 C.F.R. § 20.202.   

The issues of service connection for a heart disorder and 
hypertension as well as the assignment of a higher disability 
rating for PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected diabetes mellitus is shown to be 
manifested by the need for insulin and restricted diet, 
without restriction of activities such as avoidance of 
strenuous occupational or recreational activities.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119 including Diagnostic Code 7913 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Letters sent to the veteran in November 2003, March 2006, and 
November 2007 regarding the claim for a higher initial rating 
did not fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not affect the essential fairness of the 
adjudication because the veteran had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

The veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased rating.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claim.  There is no 
showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The record contains statements from the veteran and his 
spouse, as well as, reports referable to August 2006 and 
December 2007 VA examinations.  


Entitlement to a higher evaluation for diabetes mellitus

In a January 2004 rating action, service connection was 
granted for diabetes mellitus.  A 20 percent evaluation was 
assigned effective in October 2002.  Since then the veteran 
has been granted service connection for separate disabilities 
secondary to diabetes mellitus to include peripheral 
neuropathy of the lower extremities, erectile dysfunction, 
and cataracts.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that 
follows is undertaken with the understanding that different 
ratings may be assigned for different time periods in this 
appeal.  

Under the applicable code, a 20 percent evaluation is 
assigned where the diabetes requires insulin and a restricted 
diet; or oral hypoglycemic agents and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

VA examinations were conducted in August 2006 and December 
2007, specifically for the purpose of determining the nature 
and severity of the service-connected diabetes mellitus.  The 
VA outpatient records show that the veteran is using insulin 
to treat his diabetic mellitus.  He reports being on a 
restricted diet.  

While the evidence demonstrates that the veteran's diabetes 
mellitus requires a restricted diet and insulin, it does not 
show that he requires any regulation of his activities or has 
episodes of ketoacidosis or hypoglycemic reactions.  

Regulation of activities means "avoidance of strenuous 
occupational and recreational activities."  There is no 
evidence in the VA clinical records or examination reports, 
that any physician recommended avoidance of strenuous 
occupational and recreational activities.  

At his hearing the veteran reported that his physician had 
restricted his activities due to diabetes mellitus.  However, 
the VA medical records do not corroborate this.  There is no 
mention of this restriction reported in the VA outpatient 
records.

In fact, VA examiner in August 2006 noted that veteran had no 
restriction and regulation due to diabetes mellitus.  At the 
December 2007 VA examination, the veteran reported that his 
primary care giver did not restrict or regulate his 
activities.  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, see 38 C.F.R. § 4.21, 
the regulation of activities is the primary characteristic 
distinguishing the higher rating in this case and, absent a 
finding that regulation of activities is required, a higher 
rating is not warranted.  

At the VA examination in 2006, the veteran reported having 
never been in ketoacidosis.  He did report hypoglycemic 
reactions.  However, this has not been verified by objective 
clinical evidence.  The VA examiner noted that he reported 
that he was never hospitalized.  

Furthermore, at the most recent VA examination in 2007, the 
veteran denied ketoacidosis and hypoglycemic reaction.

The preponderance of the evidence is against finding that the 
veteran's diabetes mellitus has been manifested by the need 
for regulation of activities or symptoms reflected by 
ketoacidosis or hypoglycemic reactions.  

Absent such symptomatology, the criteria for an evaluation 
higher than the currently assigned 20 percent under 
Diagnostic Code 7913 for the service-connected diabetes 
mellitus have not been met.  


ORDER

An increased rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  


REMAND

As noted the veteran is claiming a higher disability rating 
for PTSD.  Prior to the receipt of his appeal concerning a 
higher disability rating for PTSD, the veteran requested a 
hearing.  

Although, this request preceded the perfection of his PTSD 
claim, it is not clear, if the veteran wanted to present 
testimony in this regard.  The RO should clarify whether he 
wanted to present testimony regarding his PTSD claim.  

The veteran also claims service connection for a heart 
disorder and hypertension.  On review of the record several 
questions need to be clarified.

A VA examiner and a private physician, in essence, have 
indicated that the service connected diabetes mellitus caused 
his heart disorder.  However, on reviewing the evidence, 
diabetes mellitus was not diagnosed until 2000, 4 years 
subsequent to the diagnosis of his heart disorders.  

The Board notes that the VA examiner in January 2004 
indicated that there is controversy over the association of 
hypertension as a complication of diabetes mellitus type II.  
He did not believe that hypertension is related to diabetes 
mellitus.  However, he did not offer an opinion as to whether 
his hypertension is aggravated by diabetes mellitus.  

Further, as noted, the VA examiner in January 2004 related 
the veteran's heart disorder to diabetes mellitus.  This 
leads to question as to whether hypertension is related to 
the heart disorder.  Further medical opinion is needed.  

In a statement received in May 2004 and at his hearing the 
veteran reported receiving medical care from the Beckley, 
West Virginia, VA facility from 1982 to 1994.  He also 
indicated treatment beginning in 1989 at VA facility in 
Florida.  At the hearing, the veteran indicated that he 
received treatment for elevated blood sugars during this 
time.  The RO should obtain these records and schedule the 
veteran for VA medical examination and opinion.  

Accordingly, the remaining issues are REMANDED to the RO for 
the following action:

1.  The RO/AMC should provide appropriate 
notice to the veteran concerning his 
claim for increase.  See, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Then, 
the veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for his PTSD, heart disorder, 
and hypertension.  

The RO/AMC should clarify the VA facility 
that the veteran began receiving 
treatment in 1989 and obtain these 
records as well as clinical records from 
the Beckley, West Virginia, VA facility 
that date from 1982 to 1994.

When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  All records obtained should be 
associated with the claims file.

2.  The RO/AMC should clarify whether the 
veteran wants a personal hearing 
regarding his PTSD claim.  

3.  Then the RO/AMC should schedule the 
veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed heart condition and 
hypertension.  All indicated tests and 
studies should be performed.  

The VA examiner should conduct a review 
of the veteran's clinical history and 
express an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the currently diagnosed cardiovascular 
disabilities were caused or aggravated by 
the service connected diabetes mellitus.  
The examiner should comment on the 
absence of a diagnosis of diabetes 
mellitus prior to the diagnosis of the 
heart disorders.  

If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The veteran's complete claims 
folder must be made available to the 
examiner.  The rationale for any opinion 
expressed should be included in the 
report.

4.  After the completion of all indicated 
development, the RO/AMC should again 
review the veteran's claims in light of 
all the evidence of record.  If any 
benefit sought on appeal, for which a 
Notice of Disagreement (NOD) has been 
filed, remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


